            Case 8:19-bk-10158-TA                  Doc 13 Filed 01/24/19 Entered 01/24/19 18:41:33                                      Desc
                                                    Main Document     Page 1 of 5

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Brian D. Huben (Cal. Bar No. 134354)
 Nicholas M. Gross (Cal. Bar No. 285403)
 BALLARD SPAHR LLP
 2029 Century Park East, Suite 800
 Los Angeles, CA 90067-2909
 Telephone: 424.204.4400
 Facsimile: 424.204.4350
 E-mail: hubenb@ballardspahr.com
 E-mail: grossn@ballardspahr.com



 Attorney for: Branch Banking and Trust Company

                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                       DIVISION

 In re:
                                                                             CASE NO.: 8:19-bk-10158-TA
BP FISHER LAW GROUP, LLP,                                                    ADVERSARY NO.:
                                                                             CHAPTER: 11




                                                              Debtor(s).


                                                                                       APPLICATION OF NON-RESIDENT
                                                                                         ATTORNEY TO APPEAR IN A
                                                                                        SPECIFIC CASE [LBR 2090-1(b)]
                                                             Plaintiff(s).
                                    vs.




                                                                                        [No hearing required per LBR 2090-1(b)(6)]
                                                         Defendant(s).


1. I, John D. Sadler                                                                                   , apply to the
   court under LBR 2090-1(b) for permission to appear and participate in the above-entitled action on behalf of the
   following named party, by whom I have been retained (specify name of party):
   Branch Banking and Trust Company


2. I have paid the required fee specified in LBR 2090-1(b)(5) to the United States District Court and have attached a
   copy of the receipt.




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 1                                   F 2090-1.2.APP.NONRES.ATTY
            Case 8:19-bk-10158-TA                  Doc 13 Filed 01/24/19 Entered 01/24/19 18:41:33                                      Desc
                                                    Main Document     Page 2 of 5
3. I am a lawyer with the following law firm (specify name and address of law firm):
    Ballard Spahr LLP
    1909 K Street, NW, 12th Floor
    Washington, D.C. 2006-1157
4. I am a member in good standing and eligible to practice before the following courts and admitted to practice on the
   following dates (specify name of each such jurisdiction and my date of admission to practice in each such jurisdiction):
  State of Maryland         December 19, 2002                   US District Court for the District of Maryland
  District of Columbia      September 8, 2003                   US District Court for the District of Columbia
  Supreme Court of Virginia November 3, 2010                    US District Court for the Eastern and Western Districts of Virginia
5. I am not a resident of, nor am I regularly employed, engaged in business, professional or other activities in the state of
   California. I am not currently suspended or disbarred in any court.

6. I have concurrently or within the past 36 months made pro hac vice applications to this court in the following actions:


                                                                                                   Date of
            Court                Case Number                     Title of Action                                      Disposition of Application
                                                                                                 Application
  U.S.B.C., C.D. Cal.             11-24720-SC            Pacific Monarch Resorts, Inc.             10/30/2017          Granted.




7. I    have       have not been disciplined by any court or administrative body                              disciplinary proceedings are
   pending; details are as follows:




    I       resigned          did not resign       while disciplinary proceedings were pending.

8. I certify that I have read the LBRs, the FRBP, the F.R.Civ.P., and the F.R.Evid., in their entirety.

9. I designate the following person of the following law firm, who is a member of the bar of this court and maintains an
   office in this district for the practice of law, as the attorney with whom the court and opposing counsel may readily
   communicate regarding the conduct of this case, and upon whom papers may be served:

    Name of attorney (Designee):
    Brian D. Huben

    Name and address of law firm, or residence address:
    Ballard Spahr LLP
    2029 Century Park East, Suite 800
    Los Angeles, CA 90067-2909

    Telephone number of law firm: 424.204.4400




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 2                                   F 2090-1.2.APP.NONRES.ATTY
    Case 8:19-bk-10158-TA                     Doc 13 Filed 01/24/19 Entered 01/24/19 18:41:33                                      Desc
                                               Main Document     Page 3 of 5


10. I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




                                                                                  John D. Sadler
                                                                                  Printed name of applicant


                                                           CONSENT OF DESIGNEE

I consent to the foregoing designation.


Date:   01/23/2019



                                                                                  Signature of Designee


                                                                                  Brian D. Huben
                                                                                  Printed name of Designee




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California

June 2016                                                               Pane 3                                  F 2090-1.2.APP.NONRES.ATTY
            Case 8:19-bk-10158-TA                  Doc 13 Filed 01/24/19 Entered 01/24/19 18:41:33                                      Desc
                                                    Main Document     Page 4 of 5

                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 2029 Century Park East, Suite 800, Los Angeles, CA 90067-2909.


A true and correct copy of the foregoing document entitled: APPLICATION OF NON-RESIDENT ATTORNEY TO
APPEAR IN A SPECIFIC CASE [LBR 2090-1(b)] will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 01/24/2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 01/24/2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 01/24/2019 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  01/24/2019          Donna M. Carolo                                                   /s/ Donna M. Carolo
 Date                        Printed Name                                                      Signature
            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 4                                   F 2090-1.2.APP.NONRES.ATTY
            Case 8:19-bk-10158-TA                  Doc 13 Filed 01/24/19 Entered 01/24/19 18:41:33                                      Desc
                                                    Main Document     Page 5 of 5



      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):


       Frank Cadigan on behalf of U.S. Trustee United States Trustee (SA)
       frank.cadigan@usdoj.gov

       Marc C Forsythe on behalf of Debtor BP Fisher Law Group, LLP
       kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com

       Marc C Forsythe on behalf of Defendant BP Fisher Law Group, LLP
       kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com

       Robert P Goe on behalf of Debtor BP Fisher Law Group, LLP
       kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com

       Brian D Huben on behalf of Creditor Branch Banking and Trust Company
       hubenb@ballardspahr.com, carolod@ballardspahr.com

       Najah J Shariff on behalf of Creditor UNITED STATES OF AMERICA on behalf of the INTERNAL
       REVENUE SERVICE
       najah.shariff@usdoj.gov, USACAC.criminal@usdoj.gov

     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
     (state method for each person or entity served):

     Honorable Theodor C. Albert                                               VIA PERSONAL DELIVERY
     United States Bankruptcy Court
     Central District of California
     Ronald Reagan Federal Building and Courthouse
     411 West Fourth Street, Suite 5085 / Courtroom 5B
     Santa Ana, CA 92701-4593




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 5                                   F 2090-1.2.APP.NONRES.ATTY
